FILED
                                                                         United States Court of Appeals
                      UNITED STATES COURT OF APPEALS                             Tenth Circuit

                             FOR THE TENTH CIRCUIT                              August 31, 2020
                         _________________________________
                                                                             Christopher M. Wolpert
                                                                                 Clerk of Court
 UNITED STATES OF AMERICA,

       Plaintiff - Appellee,

 v.                                                            No. 20-6068
                                                     (D.C. Nos. 5:19-CV-01131-HE &
 BRADLEY PAUL ARTHURS,                                    5:14-CR-00243-HE-1)
                                                              (W.D. Okla.)
       Defendant - Appellant.
                      _________________________________

            ORDER DENYING CERTIFICATE OF APPEALABILITY*
                   _________________________________

Before PHILLIPS, MURPHY, and McHUGH, Circuit Judges.
                   _________________________________

       Bradley Paul Arthurs, a federal prisoner convicted by a jury for possessing a

firearm after a past felony conviction, seeks a Certificate of Appealability (COA) to

appeal the district court’s dismissal of his 28 U.S.C. § 2255 petition.1 Relying on Rehaif

v. United States, 139 S. Ct. 2191 (2019), Arthurs argues that the district court erred by

failing to instruct the jury that, under 18 U.S.C. § 922(g)(1), the government had to

establish at trial that Arthurs knew he was a felon when he possessed the firearm. We


       *
         This order is not binding precedent except under the doctrines of law of the case,
res judicata, and collateral estoppel. It may be cited, however, for its persuasive value
consistent with Fed. R. App. P. 32.1 and 10th Cir. R. 32.1.
       1
        Arthurs proceeds pro se, so we liberally construe his habeas petition and his
arguments, “but we do not act as his advocate.” United States v. Griffith, 928 F.3d 855,
864 n.1 (10th Cir. 2019) (citing Garrett v. Selby Connor Maddux & Janer, 425 F.3d 836,
840 (10th Cir. 2005)).
agree with Arthurs that the district court erred, but we conclude that the error was

harmless. We therefore deny a COA and dismiss this case.

                                     BACKGROUND

       On August 20, 2014, a federal grand jury sitting in the Western District of

Oklahoma charged Arthurs with being a felon in possession of a firearm. 18 U.S.C.

§ 922(g)(1). In October of that year, Arthurs took the case to trial.

       At trial, a lieutenant from the Oklahoma County Sheriff’s Office testified that,

while responding to an early-morning call from a concerned homeowner, he had found

Arthurs passed out and slumped over in the driver’s seat of a pickup truck parked in the

homeowner’s driveway. According to the lieutenant, after he had helped Arthurs out of

the truck, he saw in plain sight a firearm wedged between the truck’s front seats. A

sergeant and a deputy of the Oklahoma County Sheriff’s Office corroborated the

lieutenant’s testimony, explaining that they had arrived on the scene after the lieutenant

and that they, too, had observed the firearm in plain sight.

       The deputy further testified that, once he had brought Arthurs to the jail for

booking, Arthurs said, “What gun? I can’t have a gun,” when one of the booking officers

advised him that he would be charged with being a felon in possession. R. vol. 2 at

104:2–8 (internal quotation marks omitted). At trial, the reason why Arthurs could not

have a gun was undisputed—invoking Old Chief v. United States, 519 U.S. 172 (1997),

Arthurs had stipulated (and the court had told the jury) that “[b]efore the date listed on

the indictment, on or about July 23rd, 2014, the defendant, Bradley Paul Arthurs, had

been convicted of a felony, that is a crime punishable by a term of imprisonment

                                              2
exceeding one year.” R. vol. 2 at 48:5–8. With this stipulation, Arthurs effectively barred

the government from “introducing any evidence as to the nature or substance of the

conviction,” because in a § 922(g)(1) prosecution such “additional information generally

will be overshadowed by its prejudicial effect under Federal Rule of Evidence 403.”

United States v. Wacker, 72 F.3d 1453, 1473 (10th Cir. 1995). And here, the district court

applied this bar, sustaining Arthurs’s objection to the jury’s hearing about his past

conviction and explaining that “the potential for prejudice” if that were to occur would be

“substantial.” R. vol. 2 at 34:25–36:1.

       But even though the court prevented the government from introducing this

evidence, it did not stop the government from playing for the jury two recorded phone

calls that Arthurs made shortly after his arrest. United States v. Arthurs, 647 F. App’x

846, 848–49 (10th Cir. 2016) (unpublished) (discussing this evidence while considering

Arthurs’s direct appeal). In the first, an unidentified woman chastised Arthurs, reminding

him that she had told him earlier “that he ‘couldn’t have that pistol.’”2 Id. at 848. In the

second, Arthurs “pleaded with [a different unidentified woman] to say she was in the

truck and the gun was hers.” Id. at 849.




       2
         Arthurs argued on appeal that, even though he remained silent after the woman
said this, the district court improperly admitted this recording as an adoptive admission.
Arthurs, 647 F. App’x at 848. We did not resolve that issue on appeal. Id. at 848–49. In
this collateral proceeding, Arthurs does not raise this evidentiary issue in his § 2255
petition or in his brief and COA application, so we do not analyze the admissibility of the
first phone call here. See, e.g., Hammon v. Ward, 466 F.3d 919, 926 n.8 (10th Cir. 2006)
(refusing to consider an issue a habeas petitioner did not raise in his habeas petition).
                                              3
       In closing, Arthurs’s attorney underscored Arthurs’s booking statement—“Gun?

What gun? I can’t have a gun.” R. vol. 2 at 169:13–15 (internal quotation marks omitted).

Arthurs would not have made that statement, his attorney claimed, if he had known that

the firearm was in the truck.

       The jury was not convinced. It found that the government had satisfied its burden

of proving Arthurs guilty, at least according to the district court’s jury instructions.3

Despite Arthurs’s contention otherwise, the court concluded that § 922(g)(1) includes no

requirement that the defendant know of his prohibited status while possessing a firearm,

so the court refused to provide such an instruction.

       After the jury convicted Arthurs, the district court sentenced him to 120 months’

imprisonment. Arthurs directly appealed his conviction and his sentence, and this court

affirmed his conviction.4 Arthurs, 647 F. App’x at 850. Arthurs filed a petition for a writ




       3
        The district court’s instructions required the jury to consider (1) whether “[t]he
defendant knowingly possessed the firearm alleged in the indictment”; (2) whether “[t]he
defendant was convicted of a felony . . . before he possessed the firearm”; and (3)
whether “[b]efore the defendant possessed the firearm, the firearm had moved at some
time from one state to another.” R. vol. 1 at 26.
       4
         We remanded for resentencing because the district court had incorrectly
enhanced Arthurs’s guidelines range by four levels under U.S. Sentencing Guidelines
Manual § 2K2.1(b)(6)(B) (U.S. Sentencing Comm’n 2014), which called for such an
enhancement when the defendant “used or possessed any firearm or ammunition in
connection with another felony offense[.]” The district court had relied on Arthurs’s past
Oklahoma conviction for possessing Trazodone pills as the “other” felony offense, but
we accepted Arthurs’s argument that “the unlawful possession of Trazodone isn’t a
felony in Oklahoma[.]” Arthurs, 647 F. App’x at 850. On remand, the district court
sentenced Arthurs to 114 months’ imprisonment.

                                               4
of certiorari, which, on October 3, 2016, the Supreme Court denied. Arthurs v. United

States, 137 S. Ct. 254 (2016).

       On December 3, 2019, Arthurs filed with the district court a habeas petition under

28 U.S.C. § 2255, seeking to vacate his conviction.5 He raised one argument: in light of

the Court’s 2019 decision in Rehaif, 139 S. Ct. 2191, the district court had erred in 2016

by omitting in the jury instructions an element of the charged offense. In Rehaif, the

Supreme Court concluded that § 922(g)(1) includes as an element that a defendant “knew

he belonged to the relevant category of persons barred from possessing a firearm.” Id. at

2200; see also § 922(g)(1) (including convicted felons in that category of persons).

Because the district court had not instructed the jury that this is an element of the offense,

Arthurs requested that the district court grant “a retrial or acquittal of [his] sentence.” R.

vol. 1 at 13.

       Though Arthurs had preserved this issue for collateral review by raising it at trial

and during his direct appeal, the district court ruled that the Rehaif error did not warrant a

retrial or acquittal. Applying the harmless-error standard that controls on collateral


       5
          Under § 2255(f)(1), a one-year statute of limitations for § 2255 petitions starts
running on “the date on which the judgment of conviction becomes final[.]” Here,
Arthurs’s conviction became final on October 3, 2016, when the Supreme Court denied
certiorari. See United States v. Prows, 448 F.3d 1223, 1227 (10th Cir. 2006). So
Arthurs’s petition was due on October 3, 2017, meaning that he missed the filing deadline
by over two years. Nonetheless, in the district court, the government conceded that
Arthurs’s petition “was potentially timely raised,” R. vol. 2 at 269 n.1, because he had
filed it within a year of the Court’s decision in Rehaif. See § 2255(f)(3). In view of the
government’s concession, we need not address whether Arthurs’s petition is timely under
§ 2255(f)(3). See United States v. Miller, 868 F.3d 1182, 1185–86 (10th Cir. 2017)
(explaining that the government may waive a § 2255(f)(3) limitations defense because “a
limitations defense is not jurisdictional” (citation omitted)).
                                               5
review, see Brecht v. Abrahamson, 507 U.S. 619, 623 (1993), the court concluded that

“the erroneous elements jury instruction given in this case did not have a substantial and

injurious effect or influence in determining the jury’s verdict,” R. vol. 1 at 44. The court

cited two grounds for that conclusion: (1) the jury knew about the Old Chief stipulation;

(2) the government would have been able to introduce evidence of Arthurs’s past felony

conviction—which also happened to be a felon-in-possession conviction—to satisfy the

Rehaif element had Rehaif then been the law of the land.

       Arthurs now seeks a COA to appeal the district court’s ruling.

                                       DISCUSSION

I.     The COA Standard

       Arthurs must obtain a COA before he can appeal the district court’s dismissal of

his habeas petition. See 28 U.S.C. § 2253(c)(1)(B). Under § 2253(c)(2), courts may issue

a COA only when a habeas petitioner provides “a substantial showing of the denial of a

constitutional right.” The Supreme Court has instructed that a habeas petitioner satisfies

this standard by showing “that reasonable jurists would find the district court’s

assessment of the constitutional claims debatable or wrong.” Slack v. McDaniel, 529 U.S.
473, 484 (2000).

II.    The Rehaif Error Was Harmless.

       No dispute exists here that the district court erred by failing to instruct the jury that

the government bore the burden of demonstrating that Arthurs knew he “belonged to the

relevant category of persons barred from possessing a firearm.” Rehaif, 139 S. Ct. at

2200; cf. United States v. Trujillo, 960 F.3d 1196, 1201 (10th Cir. 2020) (“While the

                                               6
district court correctly applied the law as it existed at the time, the court’s failure to

inform Defendant of the knowledge-of-status element constitutes error that is plain on

appeal.” (citation omitted)). This was an error of constitutional dimensions. See Neder v.

United States, 527 U.S. 1, 8–9 (1999); United States v. McFadden, 823 F.3d 217, 224

(4th Cir. 2016) (citing Neder for this proposition). Even so, this court has ruled that

Rehaif error is not structural; therefore, it does not require automatic reversal. Trujillo,

960 F.3d at 1207;6 Underwood v. Royal, 894 F.3d 1154, 1176 (10th Cir. 2018) (noting

that structural errors “require automatic reversal”). Instead, a trial court’s omitting a

crime’s element in a jury instruction is a “trial-error[] subject to harmless-error review.”

See Hedgpeth v. Pulido, 555 U.S. 57, 60–61 (2008) (per curiam) (citing Neder, 527 U.S.
1, for the proposition that “omission of an element of an offense” is a trial error) (other

citations omitted).

       As mentioned, harmless-error review in a habeas case is governed by the Court’s

decision in Brecht, 507 U.S. at 623. Per Brecht, a trial error is harmless unless the

reviewing court concludes that it “resulted in actual prejudice” by having a “substantial

and injurious effect or influence in determining the jury’s verdict.” Id. at 627, 637

(internal quotation marks and citations omitted). The Court has since clarified that when

“the record of the trial” leaves an appellate court “in grave doubt about whether a trial


       6
         Trujillo involved a district court’s failure “to inform a defendant of the
knowledge-of-status element” during a plea colloquy, not a failure to inform a jury about
this element in the jury instructions. See 960 F.3d at 1204–05. But we see no reason why
that difference makes the error structural here and prevents us from applying harmless-
error review, especially because the Court has explicitly stated that “the omission of an
element is subject to harmless-error analysis[.]” Neder, 527 U.S. at 10.
                                               7
error of federal law had ‘substantial and injurious effect or influence in determining the

jury’s verdict,’ that error is not harmless.” O’Neal v. McAninch, 513 U.S. 432, 436

(1995).

       Relying on evidence that the parties presented to the jury,7 we conclude that the

Rehaif error was harmless. Here, the jury heard that Arthurs had stipulated that he was a

felon at the time of the offense (although he did not stipulate that he knew he was a

felon). Some courts have reasoned that such stipulations, though not dispositive, can

provide a basis for a jury to infer that the defendant knew of his or her prohibited status.

See, e.g., United States v. Raymore, 965 F.3d 475, 485 (6th Cir. 2020); United States v.

Staggers, 961 F.3d 745, 757 (5th Cir. 2020); United States v. Reed, 941 F.3d 1018, 1022

(11th Cir. 2019).


       7
          Citing Arthurs’s Presentence Investigation Report, the government asserted in
the district court that Arthurs must have known about his prohibited status, given that one
of his previous convictions was a felon-in-possession conviction. The district court
concluded that, together with “the evidence presented at trial,” evidence of “[t]his prior
conviction indisputably shows that defendant knew he was a felon[.]” R. vol. 1 at 44. We
do not rely on this extra-trial evidence, though, because the error in this case is a trial
error—i.e., an “error which occurred during the presentation of the case to the jury, and
which may therefore be quantitatively assessed in the context of other evidence presented
in order to determine whether its admission was harmless[.]” Arizona v. Fulminante, 499
U.S. 279, 307–08 (1991) (emphasis added); see also United States v. Maez, 960 F.3d 949,
961 (7th Cir. 2020). In Maez, a Rehaif-error case involving plain-error review, the
Seventh Circuit ruled that courts can consider “highly reliable information outside the
trial records”—such as a defendant’s Presentence Investigation Report—only for prong
four of plain-error review. 960 F.3d at 963. But for prong three, which generally “calls
for the same inquiry as ‘harmless error’ analysis,” the Seventh Circuit explained that
courts should “look[] only to the trial record to measure the effect of trial error.” Id. at
961 (citations omitted). Though this case does not require us to resolve whether Brecht-
harmless-error review lends itself to extra-trial evidence in this context (the trial evidence
here shows that any error was harmless), a future panel may need to resolve whether
courts in similar circumstances can look beyond the trial record.
                                              8
       But this case has more. The jury heard undisputed testimony that, when the

booking officers told him that his charge was being a felon in possession of a firearm,

Arthurs stated, “What gun? I can’t have a gun.” Unlike the stipulation, in our view this

testimony is dispositive—how could Arthurs have known that he was prohibited from

possessing a gun if he did not know that he was a convicted felon? From this testimony,

the jury could have inferred the obvious: Arthurs knew that he could not possess a gun

because he knew that he was a felon. What is more, the jury also heard a phone recording

in which, shortly after his arrest, an unidentified woman stated that before the arrest she

had told Arthurs “that he ‘couldn’t have that pistol.’” Arthurs, 647 F. App’x at 848. If

before his arrest Arthurs knew this, then it is inconceivable that Arthurs did not know that

he was a felon at the time of his arrest.

       In Chapman v. California, 386 U.S. 18, 24 (1967), the Supreme Court ruled “that

before a federal constitutional error can be held harmless, the court must be able to

declare a belief that it was harmless beyond a reasonable doubt.” Yet in the habeas

context, Brecht “rejected the Chapman standard in favor of the more forgiving standard

of review,” Fry v. Pliler, 551 U.S. 112, 116 (2007) (citation omitted), pardoning an error

as harmless when it does not have a “substantial and injurious effect or influence in

determining the jury’s verdict,” Brecht, 507 U.S. at 623 (citation omitted). Applying this

forgiving standard, we conclude that Arthurs’s Old Chief stipulation, the undisputed trial

testimony about his booking statement, and the audio recording establish that Arthurs

knew he was a felon prohibited from possessing a firearm, rendering undebatable the

district court’s harmless-error conclusion. Cf. Neder, 527 U.S. at 17 (explaining that

                                              9
under the even more demanding Chapman standard, when “the omitted element was

uncontested and supported by overwhelming evidence, such that the jury verdict would

have been the same absent the error, the erroneous instruction is properly found to be

harmless”). Because Arthurs was not prejudiced by the erroneous jury instruction,

reasonable jurists could not debate that habeas relief is unavailable. See Brecht, 507 U.S.

at 637.

                                         CONCLUSION

          Reasonable jurists could not debate that the district court’s failure to instruct the

jury on the Rehaif element was harmless error. Accordingly, we deny a COA and dismiss

this case.


                                                  Entered for the Court


                                                  Gregory A. Phillips
                                                  Circuit Judge




                                                 10